Name: Council Regulation (EC) No 3359/94 of 22 December 1994 declaring that Council Regulation (EC) No 2905/94 establishing detailed rules for the application of the trade monitoring system for certain fishery products coming from Norway has lapsed
 Type: Regulation
 Subject Matter: Europe;  fisheries;  trade policy
 Date Published: nan

 31 . 12. 94 Official Journal of the European Communities No L 356/3 COUNCIL REGULATION (EC) No 3359/94 of 22 December 1994 declaring that Council Regulation (EC) No 2905/94 establishing detailed rules for the application of the trade monitoring system for certain fishery products coming from Norway has lapsed THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Austria, Finland, Norway and Sweden, and in particular Article 53 (3) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 2905/94 (') establishes detailed rules for the application of Article 53 of the Act of Accession referred to above in the case of Norway's accession ; whereas, in view of Norway's decision not to join the European Union, the Regulation has been rendered inapplicable ; whereas this fact should be stated explicitly, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 2905/94 establishing detailed rules for the application of the trade monitoring system for certain fishery products coming from Norway is hereby declared to have lapsed. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (') OJ No L 307, 1 . 12. 1994, p. 1 .